Citation Nr: 0926570	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
March 1969 and from January 1991 to June 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 2006 and March 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In the decisions, the 
RO denied the Veteran's claims of eligibility for specially 
adapted housing or a special home adaptation grant.  The 
Veteran timely appealed the denial, and the Board remanded 
the case in January 2008 for the scheduling of a hearing 
before a Veterans Law Judge sitting at the San Juan RO 
pursuant to the Veteran's September 2007 hearing request.  
Before the hearing was held, however, the Veteran's 
representative submitted a letter to the Board in April 2008 
indicating that the Veteran no longer wished to have a 
hearing before the Board.  Accordingly, the Board will treat 
his request for hearing as withdrawn.  38 C.F.R. § 20.704(d) 
(2008).


FINDINGS OF FACT

1. In a May 2002 rating decision, the RO found the Veteran to 
be permanently and totally disabled due to service-connected 
disabilities.

2.  The Veteran has loss of use of one lower extremity 
together with residuals of organic disease that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.




CONCLUSIONS OF LAW

1.  The basic eligibility requirements for a certificate for 
specially adapted housing have been met.  38 U.S.C.A. § 2101 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.809 (2008).

2.  The criteria for a certificate of eligibility for a 
special home adaptation grant have not been met. 38 U.S.C.A. 
§ 2101 (West 2002 & Supp. 2009); 38 C.F.R. § 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through August 2006 and November 2006 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the August 2006 and November 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2006 and 
November 2006 notice letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not provided to the Veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as records of his ongoing post-service treatment at various 
VA medical facilities have been associated with the claims 
file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  Neither the Veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of his claims that 
need to be obtained.  In fact, the Veteran has stated on 
multiple occasions that he is aware of no further evidence 
relevant to the claims currently on appeal.  Additionally, 
the Veteran and his representative have both submitted 
written argument.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that an examination is required when 
there is:  (1) evidence of a current disability; (2) evidence 
establishing an in-service event, injury or disease, or a 
disease manifested in accordance with presumptive service 
connection regulations that would support incurrence or 
aggravation; (3) an indication that the current disability 
may be related to the in-service event; and (4) insufficient 
evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claims.  See 38 C.F.R. § 
3.159(c)(4) (2008).  However, because the Board is awarding 
the Veteran entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, an 
examination is not necessary.  Further, as discussed below, 
the Veteran's claim for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant is 
denied as a matter of law, as regulations prevent the 
awarding of such a certificate once eligibility for 
assistance in acquiring specially adapted housing is 
established.  See 38 C.F.R. § 3.809, 3.809a.  As such, VA is 
not required to afford the Veteran an examination, and 
therefore, VA has no duty to inform or assist that was unmet.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a Veteran who is 
receiving compensation for permanent and total service-
connected disability due to:  (1) the loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (5) the 
loss, or loss of use, of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101 (West 2002 & Supp. 2009); 38 C.F.R. § 3.809 (2008).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a Veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101; and is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).

The evidence reflects that the Veteran carries a current 
diagnosis of diabetes mellitus, which required the amputation 
of his left leg below the knee in 1991 and his right fifth 
toe in 1992.  He is also blind in his left eye due to 
diabetes mellitus.  The Veteran contends that the anatomical 
loss of his left leg, combined with his left eye blindness 
and amputation of the right fifth toe, requires him to use a 
wheelchair, cane, and/or crutches for locomotion.

The Veteran is currently in receipt of disability 
compensation for diabetes mellitus with left below-the-knee 
amputation, right fifth toe amputation, diabetic retinopathy, 
retinal detachment, and blindness of the left eye, rated as 
100 percent disabling; and posttraumatic stress disorder, 
also rated as 100 percent disabling.  He has been found 
totally and permanently disabled due to service-connected 
disabilities.  This finding was made by the RO in May 2002.

In this case, the Veteran has had his left leg amputated 
below the knee; therefore, he has suffered anatomical loss of 
a lower extremity.  In addition, the medical evidence 
reflects that the Veteran's diabetes mellitus and its 
attendant complications have affected the Veteran's functions 
of balance or propulsion, requiring him to use crutches or 
canes to ambulate. To that end, the Board notes that in 
November 1993, soon after the amputation of his left leg 
below the knee and his right fifth toe, the Veteran was noted 
to use crutches to ambulate.  VA treatment records again note 
in November 1999 that the Veteran was using Canadian crutches 
to ambulate.  

A report of a March 2001 VA examination notes the Veteran's 
past medical history as diabetes mellitus with amputation of 
the left leg and right fifth toe.  The Veteran complained at 
that time of dizziness on rising from bed and with sudden 
head movements.  The examiner noted that the Veteran was 
unable to travel alone and was able to ambulate in his house 
only with a left leg prosthesis and the use of Canadian 
crutches and that the Veteran reported it necessary to use a 
wheelchair when he left his home.  His gait was found to be 
slow with use of the crutches.  The examiner concluded that 
the Veteran was "only able to walk for short distances 
within the home with the aid of two Canadian crutches" and 
was unable to leave his house without the aid of a 
wheelchair.  

A subsequent report of VA examination of the Veteran's right 
foot in October 2003 reflects the examiner's finding that the 
Veteran complained of loss of balance due to the amputation 
of his right fifth toe.  The examiner further noted that the 
Veteran complained of bouts of acute pain in his right foot 
that occurred daily and caused functional impairment.  He was 
noted to be able to walk with a cane and a below-the-knee 
prosthesis on the left.  The Veteran further reported using 
Canadian crutches and a wheelchair.  The Veteran was 
similarly found to be able to ambulate using one cane and a 
below-the-knee prosthesis on the left when seen for a VA 
treatment visit in March 2005.

As noted above, the Veteran is permanently and totally 
disabled due to service-connected disabilities.  The 
Veteran's VA medical records reflect that as a result of the 
severity of the service-connected diabetes mellitus with 
amputation of the left leg below the knee, the Veteran 
suffers from balance problems and is also unable to ambulate 
without the aid of a cane, crutches, or wheelchair.  
Conferring the benefit of the doubt in favor of the Veteran's 
claim, and considering all the evidence together, the Board 
finds that the record demonstrates the loss of use of one 
lower extremity together with residuals of organic disease 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, which meets the criteria 
for a certificate of eligibility for assistance in requiring 
specially adapted housing.  As such, the Board finds a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is warranted.  38 C.F.R. § 3.809.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the Veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a.  Essentially, because the Veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.  As a 
matter of law, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is precluded.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


